Citation Nr: 1402863	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-34 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disabilities, including perforated colon, intraabdominal infections, chronic pain, bowel problems, obstructed bowel, hernias, and erectile dysfunction, as a result of a VA colonoscopy procedure in August 2008. 

2.  Entitlement to service connection for bilateral flat feet. 

3.  Entitlement to service connection of hallux valgus, claimed as bilateral bunions. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran had an informal conference with a Decision Review Officer (DRO) in December 2009. 

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of that proceeding has been associated with the claims file. 

These matters were previously before the Board in February 2011 and July 2013, at which time they were remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development. 

A review of the Virtual VA electronic records storage system reveals additional documents which are not associated with the paper claims folder.  The RO has reviewed these records in the August 2013 Supplemental Statement of the Case (SSOC).

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Board regrets any further delay in adjudicating these claims, but finds that VA's duty to assist the Veteran has not been fulfilled.

In July 2013, the Board remanded these claims, in part, to obtain VA clinic records from 1985 to 2007.  The AMC provided the Veteran a notice on July 22, 2013 requesting him to identify the names and approximate dates of VA treatment since service.  The RO then readjudicated the claim in an August 20, 2013 SSOC without attempting to obtain any outstanding VA clinic records dating back to 1985.

In a VA Form 21-4138 received on August 29, 2013, the Veteran reported treatment at the Wilkes-Barre VA Medical Center (VAMC) dating back to the 1980's.  The case must be remanded to obtain VA clinic records at the Wilkes-Barre VAMC as reported by the Veteran.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims folder). 

Notably, the Veteran previously reported treatment at the El Paso VAMC following active service discharge.  By letter dated January 2004, the El Paso VAMC informed the RO that there was no record that the Veteran had been treated at their facility, or that records had been sent to another federal storage facility.

The Board next observes that the Board has twice remanded the bilateral foot claim as the examiner opinion was not adequate for rating purposes.  The Veteran generally theorizes that his use of combat boots in service altered his foot structure resulting in disability such as flat feet, hallux valgus, arthritis and/or bunions which first manifested after service.  A July 2013 addendum opinion does not clearly address the Veteran's theories.  Additionally, the Veteran recently submitted medical records to the Board which include an examiner opinion that "arthritis" of the feet is "most likely" caused by military service.  At this point, the Board will request an opinion by a VA podiatrist to address the etiology questions at hand.

With respect to the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, the Veteran presented additional evidence and argument to the Board following the RO's certification of the appeal to the Board.  He has not provided a waiver of RO review of this evidence in the first instance.  See generally 38 C.F.R. § 20.1304.  

In this case, the Veteran experienced complications following a colonoscopy performed by VA.  He admits that he was provided informed consent that colon perforation was a surgical risk, but he generally alleges that the extent of informed consent was cursory.  See Veteran's Written Statement received October 2012.  The record contains an electronic verification of informed consent for the colonoscopy, but the actual consent form signed by the Veteran is not associated with the record.  It appears to be a separate document stored in Vista Imaging.  See IMED Informed Consent dated August 15, 2008.  While this case requires additional remand, the RO should associate with the claims folder a copy of the signed consent form for the colonoscopy performed on August 15, 2008.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's hardcopy and electronic treatment records from the Wilkes-Barre VAMC from 1980 to July 1995, and all VA clinic records since July 2012.  Additionally, associate with the claims folder the Veteran's signed consent for the colonoscopy performed on August 15, 2008, which is reportedly stored in Vista Imaging.  See IMED Informed Consent dated August 15, 2008.

In seeking records from dating back to 198o's, the AMC/RO should attempt to determine whether any records were sent to another storage facility pursuant to VHA Records Control Schedule 10-1 at XLIII-3.  If no additional records are found, the AMC/RO should document for the record all attempts made to determine the custodian of the records.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Send the claims file to a VA podiatrist for opinion regarding the etiology of the Veteran's current bilateral foot problems.  The claims folder, including this remand and any relevant records contained in the Virtual VA system, as well as any newly associated evidence, must be sent to the examiner for review. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral foot disability, to specifically include bilateral flat feet, bunions with moderate degenerative changes in the 1st MTP joints (bilaterally), bilateral hallux valgus, bilateral hallux rigidus and/or "arthritis," had their onset in service or is otherwise related to a disease or injury in service, including extensive wearing of combat boots for a period of several years and during PT training. 

The examiner should state whether any arthritis of the feet/toes were manifested within one year of the Veteran's February 1979 service discharge.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries or events, and his current symptoms.  The examiner is specifically requested to address the Veteran's theory that his use of combat boots in service altered his foot structure resulting in disability such as bilateral flat feet, bunions with moderate degenerative changes in the 1st MTP joints (bilaterally), bilateral hallux valgus, bilateral hallux rigidus and/or "arthritis," which first manifested after service as well as an October 2013 medical record wherein the Veteran's treating podiatrist opined that "arthritis" of the feet is "most likely" caused by military service.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidentiary development that would permit the opinion to be rendered.

If the examiner finds that actual examination of the Veteran is necessary, an examination should be scheduled. 

3.  After completion of all requested and necessary development, review the record in light of the new evidence obtained.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case taking into consideration all evidence, including that which was submitted directly to the Board, and added to the record since the last (August 2013) supplemental statement of the case.  Once they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

